Order modified to the extent of directing that all partnership funds received by either of the partners be deposited in the partnership account, subject to withdrawal — pending arbitration — only on the joint signatures of counsel for both parties. Remissions to clients should, of course, be made immediately when due. Stay to continue subject to an application to be relieved thereof should it be determined that arbitration is not warranted. As so modified the order is affirmed. Settle order on notice. Concur—Rabin, Cox and Bergan, JJ.; Botein, J. P., dissents and votes to eliminate the stay and otherwise concurs.